Opinion issued December 22, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-00538-CV
                            ———————————
                  SARAH ROBERTSON SMITH, Appellant
                                        V.
                       TRAVIS ROBERTSON, Appellee


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                         Trial Court Case No. 67362


                        MEMORANDUM OPINION

      Appellant Sarah Robertson Smith filed her notice of appeal challenging the

Honorable K. Randall Hufstetler’s refusal to sign an “Order in Suit to Modify Parent

Child Relationship.”
      This Court generally has jurisdiction only over appeals from final orders or

judgments unless a statute authorizes an interlocutory appeal. See TEX. FAM. CODE

ANN. § 109.002(b) (West 2014) (“An appeal may be taken by any party to a suit

from a final order rendered under this title.”); see also CMH Homes v. Perez, 340

S.W.3d 444, 447 (Tex. 2011) (“Unless a statute authorizes an interlocutory appeal,

appellate courts generally only have jurisdiction over appeals from final

judgments.”). On September 29, 2015, we notified appellant that we may not have

jurisdiction over her direct appeal because the appellate record does not include a

final order or judgment or otherwise reflect that a judgment has been rendered in this

case. We informed appellant that her direct appeal would be dismissed for want of

jurisdiction unless she filed a response demonstrating that this Court has jurisdiction

over this appeal or a supplemental clerk’s record containing documents showing a

final judgment or otherwise appealable order. No supplemental clerk’s record has

been filed and appellant’s response does not demonstrate that this Court has

jurisdiction over her direct appeal. See TEX. R. APP. P. 42.3(c).

      Accordingly, we dismiss this direct appeal for want of jurisdiction. See TEX.

R. APP. P. 42.3(a), 43.2(f). But cf. TEX. GOV’T CODE ANN. § 22.221 (granting

appellate courts jurisdiction to issue writs of mandamus against district court

judges); In re Lee, 411 S.W.3d 445, 450 n.7 (Tex. 2013) (orig. proceeding)

(recognizing that mandamus relief is available to remedy trial court’s erroneous



                                          2
refusal to enter judgment on mediated settlement agreement). We dismiss any

pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Higley, Huddle, and Lloyd.




                                         3